276 S.W.3d 883 (2009)
Juan HOWARD, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90762.
Missouri Court of Appeals, Eastern District, Division Two.
February 10, 2009.
Jessica Hathaway, St. Louis, MO, for Appellant.
Chris Koster, Dora A. Fichter, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER, III, J.

ORDER
PER CURIAM.
Juan Howard appeals the motion court's denial of his Rule 24.035 motion for postconviction relief after an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).